Citation Nr: 1205431	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to June 1941.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO denied service connection for left eye blindness because new and material evidence had not been received to reopen a previously denied claim of service connection for left eye blindness.  

The Veteran's Notice of Disagreement with that decision was received at the RO in December 2004.  The RO issued a Statement of the Case (SOC) in February 2005.  The Veteran perfected his appeal with the submission of a statement received in lieu of a VA Form 9, substantive appeal, which was received at the RO in August 2005.  

The Veteran requested a videoconference hearing before the Board, which was scheduled for March 4, 2011.  In March 2011, VA learned that the Veteran no longer wanted a hearing as he was unable to make the trip to the RO.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011). 

In March 2011, the Board granted a request to advance the case on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a March 2011 decision, the Board reopened the previously denied claim of service connection for left eye blindness and remanded the reopened claim for additional development of the record.  The RO sent the Veteran a duty-to-assist letter in March 2011 requesting additional evidence in support of his claim of service connection.  In addition, the Veteran was scheduled for a VA examination in May 2011 to obtain a medical nexus opinion.  The Veteran never responded to the March 2011 letter and he failed to report to the VA examination scheduled for May 2011.  The RO issued a supplemental statement of the case in June 2011 and the case was returned to the Board.  





FINDING OF FACT

Prior to issuing a decision on the merits of the Veteran's claim on appeal, the Board obtained notice that the Veteran died in December 2011, during the pendency of the appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for left eye blindness.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  The Board obtained notice via the Social Security Administration that the Veteran died in December 2011.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).

The Board's dismissal of this appeal does not affect the right of the Veteran's spouse, or other eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


